Title: To Alexander Hamilton from Uriah Tracy, 6 April 1797
From: Tracy, Uriah
To: Hamilton, Alexander


Philada. 6th. April ’97
Sir
I thank you for your Letter of the 1st inst.—but as Johnson of Salisbury teazes to purchase for him the Land, which lies in that Town, in your care, I will thank you to write me or him, whether you mean he should have it.
Your plan you say respecting our public affairs is to move together till common danger rouse to common Action. I am perfectly in sentiment with you—provided we can rouse before all is lost—And to exhaust attempts at negociation. In this, I agree, if it has not been done already; I have no objection to clothing with full powers, to Treat with France, either of our foreign Ministers, or even keeping Mr Pinckney at Amsterdam, or any other convenient place, for the purpose, as he has all the ordinary & extraordinary powers of the plenipotentiary & Envoy—& let France & the world know we are ready to negociate on any terms of accomodations—the moment the French Governmt are willing to treat us with civility & propriety, but Sir, I am not willing to send an Envoy Extraordinary to France, nor to retract a syllable of our Governmental Acts, nor a single step of the administration; sending an Envoy now would do all this, and more, it would commit the whole of our national dignity, to be trampled upon by that haughty & accursed Nation, & rivet their infamous disorganizing chains on us, beyond even our present disgraceful situation.
Every nerve ought to be exerted to induce a preparation for War; This preparation is not only proper, but necessary to our existence as an independent Nation—& if such a Vote cannot be obtained in the House of Representatives, (the Senators there seem to be yet a doubt of) what will be the condition of our Country? We shall be much worse than Colonies to France, we shall be like the little Sister Republics in Europe—oppressed with spoliations & then taxed for the very fraternal piracy. If the Country can be roused to a proper sense of their wrongs, & their National dignity, if we are not so far benumbed with French principles as to have lost a sense of all propriety we shall undoubtedly arm in self defence, & let the French Nation & the World know, we have the discernment & spirit to discover & resent injuries of the most flagrant nature.
But if the House of Reps as I much fear they will not only vote to do nothing, but add to this their opinion by a public Vote, that the Governmt has injured France, & we deserve all this, as many of them now talk—Then it is, & in that case only, that I urge a separation.
The Southern part of the Union is increasing by frequent importations of foreign scoundrels as well as by those of home manufacture, their country is large & capable of such increase both in population & number of States—that in both houses of Congress, the Northern States will soon be swallowed up, & the name & real character of an American soon be known only as a thing of tradition; add to this the explosion which must sooner or later derive itself from their Slaves, & which must be hastened by such a step of the Government, drawing closer the bands of Amity with the French; all these, & many more painful facts induce me to believe a separation absolutely necessary to preserve an independence in a part, which could not be done united. We are really so different in manners in opinion and in activity & exertion, that the Northern States have been a number of years carrying the Southern on their backs—as the living subjects of Mezentius were doomed each to carry a corpse. In this view of the subject, I cannot be brought to regret a separation; if we must altogether become Colonies or worse to France or Separate, I am for a Separation—if we are, in the Northern States, to be Colonies to France or England, I choose the latter; but I really see no danger of any connection, beyond that of Commerce & Navigation, such as we now have with G Britain, with some additions of a similar kind. An influence of a political kind, cannot be established by the British Nation, and as to the French with the South combating the North in Connection with Britain; allow the worst it is only subjugation to one power, or another, and is that any worse than the situation we shall be in, if my fears are verified, as to the conduct of the House of Reps? French influence must not be increased, it must be diminished. I cannot hesitate a moment between the increase of French influence, & a division of the Union. I can conceive of no possible situation so terrible to this Country, as to admit the French to impose such friendship upon us as they are determined to, unless timely resistance is given. I cannot fear British influence, but had rather risk it, than not to knock off the chains of French fraternity; which are literally the primal curse of Heaven. Pardon me, my Dear Sir, I will not be obstinate, but I must be convinced of my Error, & I will retract. I know the sensible part of our Southern Brethren fear a separation, & I really think a measure, would tend to hinder it. I am Sir, Yrs sincerely,
Uriah T⟨racy⟩
Col⟨o⟩ Hamilt⟨on⟩
